Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 04, 2015

The Court of Appeals hereby passes the following order:

A15A0573. JOHNSON STREET PROPERTIES, LLC v. CYNTHIA CLURE.

      After plenary consideration, we have determined that the application for
interlocutory appeal in this case was improvidently granted. Accordingly, the order
granting the application is vacated, and the appeal is dismissed.

                                       Court of Appeals of the State of Georgia
                                                                            05/04/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.